   Case: 1:17-cv-06577 Document #: 125 Filed: 03/26/19 Page 1 of 2 PageID #:2678




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    SOOS & ASSOCIATES, INC.,                      )
                                                  )
    Plaintiff,                                    )
                                                  )
       -v-                                        )   Civil Action No. 1:17-cv-06577
                                                  )
    FIVE GUYS ENTERPRISES, LLC,                   )   JURY TRIAL DEMANDED
    FIVE GUY OPERATIONS, LLC,                     )
    DXU ARCHITECTS and ERIC                       )   Honorable Joan H. Lefkow
    STYER,                                        )   Magistrate Judge Maria Valdez
                                                  )
    Defendants.                                   )
                                                  )

                 AGREED MOTION FOR ENTRY OF RULE 502(d) ORDER

       The current protective order (Dkt. No. 83) does not expressly provide protection for

inadvertently produced information that may be subject to privilege and does not incorporate the

protections of Fed. R. Evid. 502(d). Having met and conferred, all parties agree that entry of the

proposed Rule 502(d) order attached to this motion as Exhibit 1 would be helpful to the efficient

exchange of discovery in this matter.

        WHEREFORE, defendants Five Guys Enterprises, LLC and Five Guys Operations, LLC

respectfully requests that this Court grant this agreed Motion and enter the order attached as

Exhibit 1.



Dated: March 26, 2019                   Respectfully submitted,


                                        /s/ Robert D. Leighton
                                        Jerry William Boykin (admitted pro hac vice)
                                        Kandis M. Koustenis (admitted pro hac vice)
                                        Bret Marfut (admitted pro hac vice)
                                        PROTORAE LAW PLLC
Case: 1:17-cv-06577 Document #: 125 Filed: 03/26/19 Page 2 of 2 PageID #:2678




                            1921 Gallows Road, Suite 950
                            Tysons, VA 22182
                            (p) 703-749-8507
                            (f) 703-942-6758
                            jboykin@protoraelaw.com
                            kkoustenis@protoraelaw.com
                            bmarfut@protoraelaw.com

                            Robert Leighton
                            GOLDBERG KOHN
                            55 East Monroe Street, Suite 3300
                            Chicago, IL 60603
                            (p) 312-201-4000
                            (f) 312-332-2196
                            robert.leighton @goldbergkohn.com

                            Counsel for Defendants Five Guys Enterprises, LLC and
                            Five Guys Operations, LLC




                                     2
